Citation Nr: 0928664	
Decision Date: 07/31/09    Archive Date: 08/04/09

DOCKET NO.  08-07 115	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 
percent for anxiety reaction with alcoholism.

2.  Entitlement to special monthly compensation based upon 
the need for regular aid and attendance of another person or 
by reason of being housebound.


REPRESENTATION

Appellant represented by:	Jill Mallery, Attorney at Law


ATTORNEY FOR THE BOARD

M. Purdum, Associate Counsel


INTRODUCTION

The Veteran has active service from August 1951 to September 
1957.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2007 decision of a Department 
of Veteran's Affairs (VA) Regional Office (RO) that denied 
the Veteran's claims of entitlement to a disability rating in 
excess of 10 percent for anxiety reaction with alcoholism and 
special monthly compensation based upon the need for regular 
aid and attendance of another person or by reason of being 
housebound.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  During the appellate period, the Veteran's anxiety 
reaction with alcoholism has been manifested by total 
occupational or social impairment due to such symptoms as 
persistent delusions or hallucinations; persistent danger of 
hurting self or others; and disorientation to time or place, 
memory loss for names of close relatives, own occupation, or 
own name.

2.  The Veteran, due to his service-connected disabilities, 
has not suffered the anatomical loss or loss of use of both 
feet or one hand and one foot, or is blind in both eyes.

3.  The Veteran's service-connected disabilities do not 
render him permanently bedridden or so helpless as to be in 
need of regular aid and attendance of another person.

4.  The Veteran, due to his service-connected disabilities, 
is not substantially confined to his house or its immediate 
premises.


CONCLUSIONS OF LAW

1.  During the appellate period, the criteria for a 
disability rating of 100 percent for anxiety reaction with 
alcoholism have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.321(b)(1), 4.2, 
4.6, 4.7, 4.126, 4.130, Diagnostic Code 9411 (2008).

2.  The criteria for special monthly compensation based on 
the need for regular aid and attendance of another person are 
not met.  38 U.S.C.A. §§ 1114 (l), 5103, 5103A, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.350, 3.352, (2008).

3.  The criteria for special monthly compensation based on 
housebound status are not met.  38 U.S.C.A. §§ 1114 (s), 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.350, 3.352 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist the Appellant

As to the Veteran's claim of entitlement to a disability 
rating in excess of 10 percent for anxiety reaction with 
alcoholism, in light of the favorable disposition, the Board 
finds that a discussion as to whether VA's duties to notify 
and assist the Veteran have been satisfied is not required.  
The Board finds that no further notification or assistance is 
necessary, and that deciding the appeal at this time is not 
prejudicial to the Veteran.

As to the Veteran's claim of entitlement to special monthly 
compensation based on the need for regular aid and attendance 
of another person or by reason of being housebound, the 
Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2008).  Proper VCAA notice 
must inform the claimant of any information and evidence not 
of record:  (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; and (3) that the claimant 
is expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b)(1) (2008).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
United States Court of Appeals for Veterans Claims (Court) 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
(1) Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.

The Veteran was notified in a VCAA letter dated in December 
2006, before the initial adjudication of the claim, of the 
evidence not of record that was necessary to substantiate the 
claim.  He was told that he needed to provide the names of 
persons, agencies, or companies who had additional records to 
help decide his claim.  He was informed that VA would attempt 
to review his claim and determine what additional information 
was needed to process his claim, schedule a VA examination if 
appropriate, obtain VA medical records, obtain service 
records, and obtain private treatment reports as indicated.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held that a VCAA notice, as required by 38 U.S.C.A. § 
5103(a), must be provided to a claimant before the initial 
unfavorable Agency of Original Jurisdiction (AOJ) decision on 
the claim for VA benefits.

In the instant case, the Board finds that VA has satisfied 
its duty to notify under the VCAA.  In this regard, the 
December 2006 VCAA letter, sent prior to the initial 
unfavorable AOJ decision issued in March 2007, advised the 
Veteran of the evidence that VA would attempt to obtain and 
what evidence he was responsible for identifying or 
submitting to VA.

The December 2006 VCAA letter also informed the Veteran 
regarding the appropriate disability ratings or effective 
dates to be assigned.  See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).

Relevant to the duty to assist, the Veteran's service 
treatment records as well as all identified VA treatment 
records and private medical records have been obtained and 
considered.  Additionally, the Veteran was provided with two 
VA Aid and Attendance or Housebound examinations, one dated 
in October 2006, and one undated and received by the RO in 
March 2007.  Neither the Veteran nor his representative has 
argued that the evaluation or examinations were inadequate 
for rating purposes.

In sum, the Board finds the duty to assist and duty to notify 
provisions of the VCAA have been fulfilled and no further 
action is necessary under the mandate of the VCAA.

Increased Rating

Ratings for service-connected disabilities are determined by 
comparing the Veteran's symptoms with criteria listed in VA's 
Schedule for Rating Disabilities, which is based, as far as 
practically can be determined, on average impairment in 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 C.F.R. Part 4 (2008).  When rating 
a service-connected disability, the entire history must be 
borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Where there is a question as to which of two ratings 
shall be applied, the higher rating will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2008).  The Board will 
consider entitlement to staged ratings to compensate for 
times since filing the claim when the disability may have 
been more severe than at other times during the course of the 
claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); 
Hart v. Mansfield, 21 Vet. App. 505 (2007).

According to the applicable rating criteria, when evaluating 
a mental disorder, the frequency, severity, duration of 
psychiatric symptoms, length of remissions, and the Veteran's 
capacity for adjustment during periods of remission must be 
considered. 38 C.F.R. § 4.126(a) (2008).  In addition, the 
evaluation must be based on all the evidence of record that 
bears on occupational and social impairment, rather than 
solely on the examiner's assessment of the level of 
disability at the moment of the examination.  Id.  Further, 
when evaluating the level of disability from a mental 
disorder, the extent of social impairment is considered, but 
the rating cannot be assigned solely on the basis of social 
impairment.  38 C.F.R. § 4.126(b) (2008).

The Veteran's anxiety reaction with alcoholism has been rated 
as 10 percent disabling under Diagnostic Code 9411.  
Diagnostic Code 9411 is deemed by the Board to be the most 
appropriate rating criteria in this case, primarily because 
it includes the General Rating Formula for Mental Disorders.  
The Veteran has not asked that an alternative diagnostic code 
be employed, and the Board can identify nothing in the 
evidence to suggest that another diagnostic code would be 
more appropriate.

Under Diagnostic Code 9411, a 30 percent disability rating is 
warranted where there is occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).

A 50 percent disability rating is warranted where there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short-and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent disability rating is warranted where the 
psychiatric condition produces occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.

A maximum 100 percent disability rating is warranted where 
there is total occupational or social impairment due to such 
symptoms as gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place, memory loss for 
names of close relatives, own occupation, or own name.  38 
C.F.R. § 4.130, Diagnostic Code 9411 (2008).

The psychiatric symptoms listed in the above rating criteria 
are not exclusive, but are examples of typical symptoms for 
the listed percentage ratings.  Mauerhan v. Principi, 16 Vet. 
App. 436 (2002).

A Global Assessment of Functioning (GAF) code is a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness. See Diagnostic and Statistical Manual of Mental 
Disorders (4th ed.) (DSM-IV); Carpenter v. Brown, 8 Vet. App. 
240 (1995).  An examiner's classification of the level of 
psychiatric impairment at the moment of examination, by words 
or by a GAF score, is to be considered, but it is not 
determinative of the percentage VA disability rating to be 
assigned; the percentage evaluation is to be based on all the 
evidence that bears on occupational and social impairment.  
See 38 C.F.R. § 4.126 (2008); VAOPGCPREC 10-95 (Mar. 1995); 
60 Fed. Reg. 43186 (1995). 

Under DSM-IV, a GAF score of 41-50 generally reflects serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or serious impairment in 
social, occupational, of school functioning (e.g., no 
friends, unable to keep a job).  A GAF score 51-60 generally 
reflects moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or coworkers).  A 
score of 61-70 generally reflects mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, has some meaningful interpersonal 
relationships.  See DSM-IV.

The record before the Board contains voluminous post-service 
treatment records, which will be addressed as pertinent. 
 Dela Cruz v. Principi, 15 Vet. App. 143, 148-49 (2001) (a 
discussion of all evidence by the Board is not required when 
the Board has supported its decision with thorough reasons 
and bases regarding the relevant evidence.)

The Veteran contends, in his November 2006 claim of 
entitlement to a disability rating in excess of 10 percent 
for anxiety reaction with alcoholism, that the symptoms of 
his disability have worsened, as he is currently hospitalized 
for his psychiatric condition and that he sometimes sees and 
talks to people that aren't there.  

VA outpatient treatment records dated from October 2006 to 
December 2006 indicate that the Veteran was hospitalized for 
his psychiatric condition.  The Veteran complained that an 
evil witchcraft spirit had zapped his family.  The Veteran 
reported that his family brought him to the hospital because 
they did not believe in evil spirits, and that they thought 
he was nuts.  The Veteran reported that his wife had been 
taken over by a spirit.  The Veteran reported that the 
spirits took over his home seven months earlier, and that he 
had seen the spirit, but had not heard the spirit speak to 
him.  He added that the evil spirit had power over him and 
would make him do things that he did not want to do.  The 
Veteran indicated that he was not at all depressed and was 
very happy, and denied the desire to hurt himself or others.  
The examiner noted that the Veteran's wife left the marital 
home, and that the Veteran's daughter found the Veteran 
injured and the home torn up.  

Mental status examination upon discharge on November 21, 2006 
revealed:  a pleasant and cooperative attitude; psychomotor 
findings to include tremulous hands; speech of normal volume 
but a slow rate, with a prominent stutter; an euthymic mood 
with congruent affect; linear and goal-directed thought 
processes; delusions and hallucinations; distracted 
attention; some difficulty remembering recent events; average 
intelligence; and limited judgment and insight.  The examiner 
noted that several times during the interview, the Veteran 
spoke to the evil spirit.  The Veteran could not spell a word 
backwards and did not know what floor of the hospital he was 
on.  A GAF of 45 was assigned at discharge.  The physician 
reported that the Veteran's delusions regarding spirits have 
resolved and that the Veteran was never started on anti-
psychotic medication, as he was cooperative and appropriate 
throughout his hospitalization, without further spontaneous 
references to delusions or evil spirits.  

VA treatment records dated in January 2007 indicate that the 
Veteran reported seeing imaginary people.  The examiner noted 
that the Activities Director at the Veteran's nursing home 
reported that the Veteran was "doing great" and was 
sociable and managing well with his blindness.  The Veteran 
denied mania and suicidal or homicidal ideation, but admitted 
visual hallucinations.

Report of VA psychiatric evaluation in February 2007 
indicates that the Veteran reported that he had strange 
dreams that made him feel funny, but did not recall specific 
dream content.  The Veteran reported that he thought he slept 
too much.  The Veteran did not voice any specific complaints 
and reported that he felt happy and satisfied with himself 
and his situation.  The examiner noted that the Veteran did, 
however, evidence some tendencies to ruminate or worry about 
numbers and themes that were evidenced in the treatment 
records dated at the time of his hospitalization, to include 
spells and warding off spells or trouble.  The examiner noted 
that the Veteran seemed to believe that the psychotic 
material reported during his hospitalization was in fact real 
and that he was still trying to "figure it out."  The 
Veteran reported that he felt good and, in fact, had come to 
feel quite young, without a care in the world.  The Veteran 
reported that while his blindness limited some of the things 
that he was able to do, he would participate in as much as of 
the social and recreational activities as possible in the 
nursing home wherein he resided. 

Mental status examination in February 2007 revealed that the 
Veteran was oriented to time, place, person, and situation, 
and exhibited normal speech, normal concentration, normal 
reasoning and judgment and good insight.  There was no 
evidence of any defects in the Veteran's memory and thought 
processes.  There was no evidence of any hallucinations or 
delusional material.  The Veteran was diagnosed with 
generalized anxiety disorder, delusional disorder, and 
alcohol dependence in remission, all by history, and probable 
posttraumatic stress disorder.  The Veteran was assigned a 
GAF score of 60.

Report of an undated VA Aid and Attendance or Housebound 
examination, received by the RO in March 2007, indicates that 
the Veteran complained of intermittent hallucinations and 
blindness.

VA treatment records dated in July 2007 indicate that the 
Veteran reported "spells" since the time of his past VA 
hospitalization in October 2006.  The Veteran described his 
spells as having a sudden onset and feeling like he was being 
grabbed.  The Veteran reported that he would begin to tear 
like someone was pumping a faucet.  The Veteran reported that 
he felt "all tied up" during the spell, and that such would 
last for 30 minutes or more and would occur two times each 
month, on average.  The examiner noted that while the Veteran 
reported such symptoms, he began to stutter and shake all 
over, but also reported that nothing was upsetting or 
angering him.  The Veteran admitted that he feels it's the 
evil spirits.  The examiner noted that the Veteran reported a 
history of visual hallucinations, but denied the same at the 
time of treatment, and admitted some persecutory feelings.  
The Veteran exhibited frustration, irritability, and 
persecutory ideation, and admitted to having some disturbing 
dreams with sudden awakening screaming.  

After considering all the evidence of record, the Board finds 
that, during the appellate period, the overall disability 
picture for the Veteran's anxiety reaction with alcoholism 
most closely approximates a 100 percent disability rating.  
While all of the criteria required for a 100 percent 
disability rating have not been met, significantly, the 
Veteran's anxiety reaction with alcoholism is predominantly 
manifested by persistent delusions and hallucinations.  While 
the physician, at the time of the Veteran's discharge from 
the hospital on November 21, 2006, reported that the 
Veteran's delusions had resolved, he also reported that 
several times during the discharge interview, the Veteran 
spoke to the evil spirit, and the assigned GAF score was 
indicative of serious symptoms with serious impairment in 
social and occupational functioning.  Also, while the 
examiner, at the time of the February 2007 VA psychiatric 
evaluation, reported that there was no evidence of 
hallucinations or delusional material, he also reported that 
the Veteran exhibited  tendencies to ruminate or worry about 
numbers and themes that were evidenced in the treatment 
records dated at the time of his hospitalization, to include 
spells and warding off spells or trouble, and reported that 
the Veteran seemed to believe that the psychotic material 
reported during his hospitalization were in fact real.  Most 
recently, during treatment in June 2007, the Veteran admitted 
that it was the evil spirits that were causing the spells 
that made him feel like someone was grabbing him.   

A higher score is not available under the extra-schedular 
rules.  In exceptional cases where schedular evaluations are 
found to be inadequate, consideration of an extra-schedular 
evaluation is made.  38 C.F.R. § 3.321(b)(1).  But if the 
level of severity and symptomatology of the Veteran's 
service-connected disability is compared to the established 
criteria found in the rating schedule and the schedular 
rating is adequate, no extra schedular rating is warranted.  
Thun v. Peake, 22 Vet. App. 111, 115 (2008).  The symptoms 
manifested by the Veteran's anxiety reaction with alcoholism 
were found in the schedular criteria.  Since the schedular 
criteria were adequate to evaluate the Veteran's disability, 
no extra-schedular rating is warranted.  

Special monthly compensation based on the need
 for regular aid and attendance or housebound status

Special monthly compensation at the aid and attendance rate 
is payable when the Veteran, due to a service-connected 
disability or disabilities, has suffered the anatomical loss 
or loss of use of both feet or one hand and one foot, or is 
blind in both eyes, or is permanently bedridden or so 
helpless as to be in need of regular aid and attendance.  38 
U.S.C.A. § 1114(l) (West 2002); 38 C.F.R. § 3.350(b) (2008).

Determinations as to the need for aid and attendance must be 
based on actual requirements of personal assistance from 
others.  In making such determinations, consideration is 
given to such conditions as: inability of the claimant to 
dress or undress himself or to keep himself ordinarily clean 
and presentable; frequent need of adjustment of any special 
prosthetic or orthopedic appliances which, by reason of the 
particular disability, cannot be done without aid; inability 
of the claimant to feed himself through loss of coordination 
of upper extremities or through extreme weakness; inability 
to attend to the wants of nature; or incapacity, physical or 
mental, which requires care or assistance on a regular basis 
to protect the claimant from the hazards or dangers incident 
to his daily environment.  "Bedridden" will be a proper basis 
for the determination, and is defined as that condition 
which, through its essential character, actually requires 
that the claimant remain in bed.  It is not required that all 
of the disabling conditions enumerated above be found to 
exist before a favorable rating may be made.  The particular 
personal functions that the claimant is unable to perform 
should be considered in connection with his condition as a 
whole.  It is only necessary that the evidence establish that 
the claimant is so helpless as to need regular aid and 
attendance, not that there be a constant need.  38 C.F.R. § 
3.352(a) (2008).

Special monthly compensation at the housebound rate may be 
paid if a Veteran has a single service-connected disability 
rated 100 percent and either:  (1) has an additional service-
connected disability or disabilities ratable at 60 percent, 
separate and distinct from the 100 percent service-connected 
disability, and involving different anatomical segments or 
bodily systems; or (2) is permanently housebound by reason of 
a service-connected disability or disabilities.  Permanently 
housebound means the Veteran is substantially confined, as a 
direct result of a service-connected disability or 
disabilities, to his dwelling or the immediate premises (or, 
if institutionalized, to the ward or clinical areas), and it 
is reasonably certain that the service-connected disability 
or disabilities and resultant confinement will continue 
throughout his lifetime.  38 U.S.C.A. § 1114(s) (West 2002); 
38 C.F.R. § 3.350(i) (2008).

For purposes of housebound benefits, the Court has held that 
being substantially confined to the home means an inability 
to leave to earn an income.  Absent a regulation by the 
Secretary defining the term substantially confined, the Court 
held that the term may conceivably be more broadly construed.  
It found that Congress intended to provide additional 
compensation for Veterans who were unable to overcome their 
particular disabilities and leave the house in order to earn 
an income as opposed to an inability to leave the house at 
all.  Hartness v. Nicholson, 20 Vet. App. 216, 220-22 (2006); 
cf. Howell v. Nicholson, 19 Vet. App. 535, 540 (2006) 
(substantially confined means the inability to leave the 
house except in instances of seeking medical treatment).

The Veteran is currently service-connected for residuals, 
gunshot wound with fracture, left forearm, injury MG VII, 
left, rated as 30 percent disabling, and anxiety reaction 
with alcoholism, rated as 10 percent disabling.  The Board 
notes that by this decision, the Veteran's claim of 
entitlement to a disability rating in excess of 10 percent 
for anxiety reaction with alcoholism was granted, and the 
same was assigned a 100 total disability rating.  The Board 
also notes that the Veteran's glaucoma-related blindness is 
not service-connected.

Report of VA Aid and Attendance or Housebound examination, 
dated in October 2006, indicates that the Veteran presented 
as a housebound person with advanced glaucoma and difficulty 
maintaining his health needs.  The examiner noted that the 
Veteran exhibited posture and a general appearance 
appropriate for someone of advanced age.  The examiner noted 
that the Veteran frequently used a wheelchair because his 
blindness confers a risk of falling.  The examiner reported 
that the Veteran is housebound, legally blind, has severe 
glaucoma, and requires assistance with his activities of 
daily living.  The examiner reported that the Veteran 
requires continuous supervision in a structured environment 
in order for his basic needs to be met.  The examiner 
reported that the Veteran requires assistance with walking, 
due to his blindness.  The examiner reported that the Veteran 
is able to leave his home only when supervised by another 
person.  The examiner diagnosed the Veteran with brief 
psychotic disorder, chronic obstructive pulmonary disorder, 
glaucoma, hypertension, and osteoarthritis.  The examiner 
certified that the Veteran required the daily personal health 
services of a skilled provider without which the Veteran 
would require hospital, nursing, or other institutional care.  

Report of VA psychiatric examination dated in February 2007 
indicates that the Veteran reported that while his blindness 
limits some things that he is able to do, he participates, as 
much as possible, in the social and recreational activities, 
including regular church services, in the nursing home 
wherein he resides. 
Report of an undated VA Aid and Attendance or Housebound 
examination, received by the RO in March 2007, indicates that 
the Veteran complained of intermittent hallucinations and 
blindness.  The examiner noted that the Veteran exhibited 
good nutrition, posture, and general appearance, and used a 
cane for guidance.  The examiner found no restrictions in 
activities of daily living, and noted that the Veteran was 
able to leave his home or immediate premises for doctor's 
visits.  The examiner noted that the Veteran was not able to 
walk without the assistance of another person.  The Veteran 
was diagnosed with intermittent hallucinations and 
disorientation.  The examiner, when asked, did not certify 
that the Veteran required the daily personal health services 
of a skilled provider without which the Veteran would require 
hospital, nursing, or other institutional care.  

There is no evidence of record to indicate that the Veteran 
meets the eligibility requirements for special monthly 
compensation based on the need for aid and attendance.  There 
is no evidence indicating that the Veteran suffers the 
anatomical loss or loss of use of both feet, or one hand and 
one foot, or is blind in both eyes, or is permanently 
bedridden or so helpless as to be in need of regular aid and 
attendance, due to his service-connected residuals of gunshot 
wound or anxiety reaction with alcoholism. 

While the examiner, at the time of the October 2006 VA Aid 
and Attendance or Housebound examination, certified that the 
Veteran required the daily personal health services of a 
skilled provider without which the Veteran would require 
hospital, nursing, or other institutional care, the evidence 
of record indicates that such is attributable to the 
Veteran's non-service-connected blindness, and not to the 
Veteran's service-connected residuals of gunshot wound or 
anxiety reaction with alcoholism.

Also, there is no evidence of record to indicate that the 
Veteran meets the eligibility requirements for special 
monthly compensation based on being housebound.  The Board 
notes that by the above decision granting the Veteran's claim 
of entitlement to a disability rating in excess of 10 percent 
for anxiety reaction with alcoholism, the Veteran now has a 
single service-connected disability rated as total.  While 
the examiner, at the time of the undated VA Aid and 
Attendance or Housebound examination, received by the RO in 
March 2007, reported that the Veteran was able to leave his 
home or immediate premises for doctor's visits, the Veteran, 
at the time of his February 2007 VA psychiatric evaluation, 
reported that he participates in social and recreational 
activities in the nursing home wherein he resides.  Further, 
the examiner, at the time of the October 2006 VA Aid and 
Attendance or Housebound examination, described the Veteran 
as housebound and legally-blind, and reported that the 
Veteran requires assistance in walking alone due to his 
blindness.  Thus, there is no evidence that the Veteran is 
permanently housebound, in this case, limited to the ward or 
clinical areas of the nursing home wherein he resides, by 
reason of his service-connected residuals of gunshot wound or 
anxiety reaction with alcoholism.  

Thus, as the preponderance of the evidence is against the 
Veteran's claim of entitlement to special monthly 
compensation based on the need for aid and attendance or 
housebound status, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).







	(CONTINUED ON NEXT PAGE)

ORDER

During the appellate period, a disability rating of 100 
percent for anxiety reaction with alcoholism is granted, 
subject to the laws and regulations governing monetary 
awards.

Special monthly compensation based upon the need for regular 
aid and attendance of another person or by reason of being 
housebound is denied.



____________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


